Exhibit 99.1 RADIANT LOGISTICS EXPANDS CREDIT CAPACITY Replaces existing facility with new expanded US $75 Million Senior Credit Facility; Receives Commitment for CAD $10.0 Million Term Loan BELLEVUE, WA June 14, 2017 – Radiant Logistics, Inc. (the “Company”) (NYSE MKT: RLGT) today announced that it has secured a new US$75.0 million senior secured revolving cross-border credit facility (the “Senior Facility”) with Bank of America, N.A. and Bank of Montreal (the “Lenders”). The Senior Facility replaces the Company’s US$65.0 million credit facility and provides it with lower interest costs, less restrictive financial and operational covenants, and includes a $50.0 million accordion feature to support future acquisition opportunities. Advances under the Senior Facility are available to fund future acquisitions, capital expenditures or for other corporate purposes, including, if warranted at the time, the repurchase of the Company’s common stock and/or $21.0 million redeemable perpetual preferred stock which is callable by the Company, at its option, starting in December of 2018. Under the terms of the new Senior Facility, borrowings accrue interest at the Company’s option, at the Lenders’ base rate plus 0.25% or LIBOR plus 1.25%, and can be subsequently adjusted based on the Company’s excess availability under the facility at the Lenders’ base rate plus 0.25% to 0.75% or LIBOR plus 1.25% to 1.75%.
